Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James D. Haburn and Stefanie A. Roden appeal the district court’s order dismissing their civil action against John F. Kilby and the Bank of Fincastle. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Haburn v. Kilby, No. 7:04-cv-00336-jct (W.D.Va. June 11, 2008). Additionally, we deny Appellants’ motion for production of transcripts as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.